Citation Nr: 1313333	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  05-39 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD) and depression secondary to pain associated with a service-connected low back disability.

2.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army Reserve from September 1980 to December 1980.  He was activated and served on active duty from August 1997 to April 1998.  Thereafter, he was again activated for active duty from February 2003 to December 2003.  His service also includes periods of ACDUTRA and inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Columbia, South Carolina, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder (claimed as depression, including depression secondary to pain associated with a service-connected low back disorder).  The Montgomery, Alabama, VA Regional Office (RO) is now the agency of original jurisdiction.  Also on appeal is a March 2009 RO rating decision denying service connection for PTSD.  Thusly, the issue on appeal is entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD and depression.  

In a June 2010 decision/remand, the Board added the issue of entitlement to a TDIU to the claim, having determined that this issue was reasonably raised by the record and is part and parcel to increased rating claims that were on appeal, which have since been adjudicated.  [See Rice v. Shinseki, 22 Vet. App. 447 (2009): a TDIU claim explicitly raised or implicitly raised by the record during the pendency of an increased rating claim is part and parcel to the increased rating claim and is not a separate "freestanding" claim.]  The TDIU claim remains in appellate status, pending final resolution of the intertwined claim for VA compensation for a chronic psychiatric disorder. 

The claim for service connection for a chronic psychiatric disability and a TDIU were denied in a September 2011 Board decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted a joint motion of the appellant and the Secretary of VA to vacate the September 2011 Board decision.  Thereafter, the case was remanded to the Board for action consistent with the Court's determination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

For the reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required.


REMAND

Pursuant to the determinations of the Court in April 2012, a remand of the issues presently on appeal for additional evidentiary development is warranted before each claim can be adjudicated and decided on the merits.

Firstly, the Court has noted that during a VA spine examination in December 2008, the Veteran indicated that he had a pending claim for Social Security Administration (SSA) disability benefits on appeal.  The medical records considered by SSA in its adjudication of the Veteran's SSA disability claim may be of relevance to the issues on appeal.  However, as the Court noted, the Board cannot make any such determination as to their relevance as these records are not presently associated with the evidence or otherwise viewable on the Virtual VA electronic records database.  A remand for these records for inclusion in the evidence is thusly warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 Vet. App. 163 (1998): VA's duty to assist includes a duty to obtain SSA records, whether the issue involves service connection or increased ratings.

The Veteran's VA medical records (including those relating to his psychiatric treatment) are now current up to February 2013, and are viewable on Virtual VA.  However, to ensure that all relevant records are associated with the file prior to adjudication of the claim, VA should take this opportunity to request that the Veteran identify all sources of medical treatment - both VA and private - and then attempt to obtain all such records that are not presently associated with the evidence.

As the Veteran's claim for a TDIU will be directly impacted by the final outcome of the inextricably intertwined claim for VA compensation for a chronic psychiatric disability, the TDIU claim is held in abeyance pending the evidentiary development to be conducted by the RO/AMC pursuant to this remand.  See Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After contacting the Veteran and inquiring about all sources of his medical treatment (both private and VA) and obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's medical treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  The RO/AMC should contact the SSA and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to his claim for SSA disability benefits.  If no such records are available, the SSA should provide a reason as to their unavailability. 

3.  Following completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for a chronic acquired psychiatric disorder (to include PTSD and depression secondary to pain associated with his service-connected low back disability) and a TDIU should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If the maximum benefit remains denied with respect to any issue on appeal, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

